Title: To Thomas Jefferson from Thomas Mann Randolph, 10 June 1798
From: Randolph, Thomas Mann
To: Jefferson, Thomas


          
            Th: M. Randolph to Th: Jefferson,
            Belmont June 10th. 98
          
          Your letter of the 31. May to Martha arrived yesterday with the pleasant news that your horses w’d. be wanted in the course of another week. Your directions shall be implicitly followed and the horses ready to depart next Saturday Morning. We rejoice here that such wild and ruinous measures as are now taking are to be no longer sanctioned by your presence. While it was possible to avert the calamity we wished you to remain; for alltho’ you had no voice yet it gave satisfaction to know that you were at hand to aid with your advice the cool and disinterested party; now that is completely oppressed no one expects you to stay; to behold the detestable triumph of principles which your heart has allways abhorred and your head opposed: no one can wish you longer to forego happiness yourself and keep joy from your connexions.
          I inclose a note for Mr. Trist which you will oblige me by presenting sealed, if the application it will occasion to you should be entirely indifferent.
          We are all well—they are so likewise at Dunlora Carrsbrook &c
          Yours most affectionately
          
            Th: M. Randolph
          
          
            I remind you of Medicines—the few simples we want here can be had cheaper & better in Philad’a. than in Richmond I suppose—You have not, nor have I incurred a single fee since you left us, one Syphilitic case from Shadwell sent up twice to Charle’lle. to Wardlaw’s excepted
          
        